t c summary opinion united_states tax_court michael allen byer and larisa aksenova petitioners v commissioner of internal revenue respondent docket no 11292-04s filed date michael allen byer pro_se robert v boeshaar for respondent couvillion special_trial_judge this case was heard pursuant to sec_7463 in effect when the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the year and the accuracy-related_penalty under sec_6662 in the amount of dollar_figure the issues for decision are whether for the year at issue michael allen byer petitioner was a statutory_employee as a full-time_life_insurance_salesman under sec_3121 and sec_31_3121_d_-1 employment_tax regs whether petitioners are entitled to deductions for disallowed trade_or_business_expenses incurred in connection with petitioner’s insurance activity and whether petitioners are liable for the sec_6662 accuracy-related_penalty for the year at issue some of the facts were stipulated those facts with the exhibits annexed thereto are so found and made part hereof sec_7491 shifts the burden_of_proof to the commissioner where the taxpayer introduces credible_evidence with respect to any factual issue if the taxpayer has complied with the requirements for substantiation of any item at issue has maintained records with respect to such items and has cooperated with reasonable requests by respondent for such information since the principal issue as to whether petitioner was a statutory_employee is essentially a question of law and the facts relating thereto are not in dispute the question of who has the burden_of_proof is not material as to the expenses relating to the principal issue petitioners did not cooperate with respondent’s requests for substantiating information prior to trial therefore the burden_of_proof does not shift to respondent as to the sec_6662 penalty the burden of production is on respondent the court’s conclusions therefore on all issues are made with due consideration to the burden_of_proof requirements of sec_7491 petitioners’ legal residence at the time the petition was filed was vancouver washington petitioner is an attorney who has a master of laws degree in taxation and was previously employed as an auditor by the irs from to from date through date which includes the year at issue petitioner was engaged in an income-producing activity with corben financial services corben of lake oswego oregon the nature of petitioner’s income from corben and the nature of his activity is the principal issue in this case after termination of his affiliation with corben in date petitioner became a truck driver driving what he described at trial as an 18-wheeler corben from which petitioner earned_income during the year at issue was in the trade_or_business of selling insurance primarily life_insurance corben represented several life_insurance_companies and the employees and or agents of corben were engaged in selling insurance that would meet the needs of its customers corben through its agents or employees conducted workshops seminars and marketing campaigns designed to promote the sale of insurance petitioner was one of corben’s agents or employees and participated in these sale and marketing activities for the year at issue petitioners filed a joint federal_income_tax return on which they reported no salary or wage income but on a schedule c profit or loss from business they reported petitioner’s income and expenses from corben as follows gross_receipts or sales gross_income dollar_figure expenses advertising dollar_figure bad_debts big_number car and truck expenses big_number insurance big_number legal and professional repairs and maintenance big_number supplies big_number taxes and licenses travel big_number meals and entertainment net big_number utilitie sec_810 other expenses big_number big_number net profit dollar_figure petitioners did not include with their return a schedule se self-employment_tax for self-employment_tax that would ordinarily be due on the dollar_figure in net profit in the notice_of_deficiency respondent determined self-employment_tax on that income and disallowed deductions for some of the claimed expenses as described above all of the gross_income on petitioners’ schedule c was the compensation petitioner received from corben petitioners contend that they are not liable for self-employment_tax on the net_earnings from corben for the reason that petitioner was a statutory_employee of corben a position that respondent does not agree with thus framing the principal issue before the court respondent contends that petitioner was not a statutory_employee but was engaged in a self-employed trade_or_business activity accordingly respondent determined that after adjustments to the claimed expenses the net_income from the activity was subject_to self-employment_tax under sec_1401 corben did not consider petitioner to be an employee and therefore withheld no income_tax and paid no social_security_taxes on the compensation paid to petitioner adjusted_gross_income generally consists of gross_income less trade_or_business_expenses except in the case of the performance of services by an employee generally referred to as a common_law_employee sec_62 an individual performing services as a common_law_employee deducts such expenses as miscellaneous_itemized_deductions incurred in the performance of services as an employee but only to the extent the expenses exceed percent of the employee’s adjusted_gross_income sec_67 a statutory_employee on the other hand pursuant to rulings by the commissioner is not an employee for purposes of sec_62 and sec_67 and therefore a statutory_employee under sec_3121 is not subject_to the sec_67 2-percent limitation for expenses_incurred by such employee in the performance of services as an employee revrul_90_93 1990_2_cb_33 thus an individual who is a statutory_employee under sec_3121 is allowed to deduct expenses from gross_income that otherwise would be subject_to the 2-percent limitation of sec_67 an employee for employment_tax purposes is defined in pertinent part by sec_3121 as follows sec_3121 employee --for purposes of this chapter the term employee means-- any officer of a corporation or any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee or any individual other than an individual who is an employee under paragraph or who performs services for remuneration for any person-- b as a full-time_life_insurance_salesman for purposes of sec_3121 sec_31 d - d ii employment_tax regs defines a full-time_life_insurance_salesman as an individual whose entire or principal business activity is devoted to the solicitation of life_insurance or annuity_contracts or both primarily for one life_insurance_company is a full-time_life_insurance_salesman an individual who is engaged in the general insurance_business under a contract or contracts of service which do not contemplate that the individual’s principal business activity will be the solicitation of life_insurance or annuity_contracts or both for one company or any individual who devotes only part time to the solicitation of life_insurance contracts including annuity_contracts and is principally engaged in other endeavors is not a full- time life_insurance salesman emphasis added accordingly under the foregoing regulation a full-time_life_insurance_salesman is an individual who principally sells life_insurance and annuity_contracts for one insurer whether an individual taxpayer satisfies this standard depends upon the facts of the particular situation sec_31_3121_d_-1 employment_tax regs in this case the facts are not in dispute at trial petitioner named at least six insurance_companies from which he placed insurance for clients based upon their individual needs additionally the parties at trial stipulated a statement from the chief_executive_officer of corben addressed to a tax compliance officer of the irs regarding petitioner’s status with corben that statement in pertinent part stated michael byer never was a salaried employee therefore there are no w2 forms as for his 1099’s for and he and his cpa should be able to provide those for you we never had an employment agreement with michael he was only paid commissions that resulted from life_insurance sales with which he was involved mr byer was hired in date starting in our office date we were impressed with his insurance knowledge and his tax knowledge i felt this would help our firm with life_insurance sales mr byer held a valid life_insurance license required_by_law and necessary for this position with the corben institute we sell life_insurance it’s our only source_of_income michael was a life_insurance agent but was required to help with our marketing campaigns he assisted us with developing our materials such as brochures and presentations he used his legal and tax knowledge to get clients and their financial advisors to meet with our agency as i mentioned in our telephone conversation michael handled workshops and attended many outside meetings and seminars representing the corben institute the biggest part of life_insurance sales is getting in front of people who need life_insurance or people who can recommend to others to buy life_insurance from us michael was a large part of our success michael was paid dollar_figure a month which was based on our life_insurance sales we are in the life_insurance business all of our income comes from commissions everyone in the office was asked to do other jobs from time to time but everyone knew we live and die based on commissions from life_insurance sales it is quite evident therefore that petitioner’s work with corben was not devoted to one insurance_company and moreover petitioner was required to perform other duties for corben beyond selling insurance additionally the statement establishes that petitioner was not considered an employee by corben petitioner’s earnings from corben were reflected on forms which indicate that petitioner was considered to be self-employed and not an employee the court holds therefore that petitioner was not an employee of corben nor was he a statutory_employee petitioner was engaged in a self-employment activity and as such his net_earnings from that activity were subject_to self- employment_tax respondent therefore is sustained in 3the court notes however that there are certain facets of petitioner’s relationship with corben that would indicate an employer-employee relationship such as the fact that petitioner was paid dollar_figure per month rather than commissions and that corben had some control_over petitioner such as his required participation in seminars and marketing promotions the court does not consider these factors as overriding concluding that petitioner was not a statutory_employee and was engaged in a self-employment activity the net_income of which is subject_to self-employment_tax as determined in the notice_of_deficiency the second issue relates to adjustments in the notice_of_deficiency as to the income and expenses reported by petitioners on their income_tax return for relating to the activity with corben reported on schedule c on schedule c petitioners reported gross_receipts of dollar_figure in the notice_of_deficiency respondent increased that amount by dollar_figure petitioner did not address this adjustment at trial consequently that adjustment is deemed conceded as to the expenses the amounts deducted on schedule c and the amounts disallowed are as follows claimed on disallowed by return respondent other expenses dollar_figure dollar_figure car and truck expenses big_number big_number meals and entertainment big_number big_number repairs and maintenance big_number big_number travel big_number big_number legal and professional as to the other expenses of dollar_figure shown above respondent at trial conceded that petitioner was entitled to a deduction of 4in the notice_of_deficiency respondent determined capital_gain income of dollar_figure at trial petitioner conceded this adjustment dollar_figure for parking respondent also conceded that petitioner was entitled to a deduction for supplies that concession is not clear because petitioner claimed a separate line item expense of dollar_figure for supplies on schedule c of the return and that amount was not disallowed or adjusted in the notice_of_deficiency since a rule computation will be necessary in this case the nature and amount of this concession can be taken into consideration by the parties in determining the deficiency with respect to the expenses listed above for car and truck meals and entertainment and travel petitioner did not address those at trial instead petitioner offered into evidence envelopes as to each of these expenses containing receipts that he contends would substantiate the amounts claimed on the return the envelopes referred to essentially contain only receipts however the substantiation requirements of sec_274 appear to be applicable to all the amounts claimed no books_and_records were offered to corroborate or otherwise satisfy the strict substantiation requirements of sec_274 petitioner being a former auditor for the irs certainly knew what is required for substantiation of expenses of this nature the court therefore declines to consider the exhibits offered as proof that the expenses claimed are deductible respondent therefore is sustained as to those expenses the final issue is respondent’s determination that petitioners are liable for the sec_6662 accuracy-related_penalty sec_6662 imposes an accuracy-related_penalty in the amount of percent on any portion of an underpayment_of_tax that is attributable to causes set forth in subsection b however under sec_6664 no penalty shall be imposed under sec_6662 with respect to any portion of an underpayment if it is shown that there was a reasonable_cause for the underpayment and that the taxpayer acted in good_faith with respect to the underpayment the determination of whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis sec_1_6664-4 income_tax regs the most important factor is the extent of the taxpayer’s effort to assess the taxpayer’s proper tax_liability see id an honest misunderstanding of fact or law that is reasonable in light of the experience knowledge and education of the taxpayer may indicate reasonable_cause and good_faith remy v commissioner tcmemo_1997_72 here petitioner is an attorney with a specialized degree in tax law who was employed as an auditor by the irs for several years his education knowledge and experience in that field place him in a category that few taxpayers who come before this court have the court has no choice but to sustain respondent on this issue reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
